DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The Applicant’s claim for benefit of provisional application 62/329,603 filed 04/29/2016, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was filed after the submission date but before the mailing date of the Final Rejection on 11/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Blumenau (U.S. 2015/0068454, previously cited).

Regarding Claim 21, Blumenau teaches a roller assembly wherein the assembly is configured for submersion in molten metal (abstract). Blumenau teaches a roller comprising a roll portion (Figure 6, Char. No. 3) and at least one journal protruding from an end of the roll portion (Figure 6, Char. No. 23; paragraphs [0055] through [0060]). 
With respect to the feature of the journal comprising “a substantially continuous smooth outer surface along a length of each journal to define a first sealing surface” the examiner notes that while Blumenau does not explicitly recite this feature, all of the figures within Blumenau show what can only be a substantially continuous smooth outer surface along a length of each journal defining first sealing surfaces as no showing or mention of a texture being imposed upon the roll is taught within Blumenau. 
Continuing, Blumenau teaches at least one roller sleeve (Figure 6, Char. No. 33) comprising a bore extending through the roller sleeve configured to receive a corresponding journal therein (Figure 6). 
a substantially continuous smooth inner surface along a length of the bore to define a second sealing surface” the examiner notes that while Blumenau does not explicitly recite this feature, all of the figures within Blumenau show what can only be a substantially continuous smooth inner surface along a length of the bore defining a second sealing surface as no showing or mention of a texture being imposed upon the bore is taught within Blumenau. 
With respect to the feature of “wherein the first and second sealing surfaces are aligned with each other such to provide a seal between the first and second sealing surfaces to inhibit the ingress of molten metal between the first and second sealing surfaces” the examiner points out that Blumenau teaches the clearance fit being size to prevent ingress of the molten metal between the roller sleeve and the at least on journal (“A gap remains in each case between the limit disks 27 and 28 and the inner ring 22 and is filled with an elastic sealing disk 29 and 30 in order to prevent the admission of the molten metal to the bearing gap 25” (paragraph [0055]). Blumenau teaches this limitation within the instant claim.
Continuing, Blumenau teaches at least one bearing block (Figure 1; Figure 5, Char. No. 21 i.e., a fixed outer ring secured to supporting arm 1 - paragraph [0055]) of which define an opening therein (Figure 5), wherein the opening is configured to receive a corresponding roller sleeve with a corresponding journal disposed within the roller sleeve (Figure 5; paragraph [0055]). 
Regarding Claim 22, Blumenau teaches at least one roller sleeve and at least one bearing block being ceramic (paragraph [0055]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenau (U.S. 2015/0068454, previously cited) as applied to Claim 22 above, and further in view of Nakagawa (U.S. Patent No. 5,072,689, previously cited). 

Regarding Claim 23, Blumenau is relied upon for the reasons given above in addressing Claim 22. However, Blumenau does not explicitly teach a roller sleeve comprising a greater amount of silicon carbide than a bearing block
Nakagawa teaches a continuous hot dipping apparatus (abstract). With respect to the bearing components, Nakagawa teaches “When the sliding parts are made of ceramic the present invention should exhibit superior resistance to wear in a molten metal bath, as well as resistance to wear at high temperatures” (column 3, lines 60-64). Nakagawa teaches these materials include both silicon carbide (column 3, line 67) and SiAlON-SiC (column 4, line 3). While Nakagawa does not explicitly teach a roller sleeve comprising a greater amount of silicon carbide than a bearing block, the examiner asserts that based off the teachings of Nakagawa it would have been obvious to select the roller sleeve to have a greater amount of silicon carbide than the bearing block. To elaborate, the examiner notes that Nakagawa teaches “various factors such as the strength, wear resistance, ease of production, purpose and condition of use have to be considered in selecting the ceramic material” (column 4, lines 13-16). In addition Nakagawa teaches “The second viewpoint of the invention is related to the fact that the wear-resistance of a sliding member is significantly ruled by the friction coefficient of the sliding surfaces” (column 4, lines 35-38). 
Thus, it would have been obvious to select silicon carbide as the material as the roller sleeve due to wear resistance, possess the ability to be used at high temperatures within molten metal, and has a high coefficient of friction as this piece is intended to rotate against two opposite surfaces, e.g., the outer surface of the roller and inner surface of the bearing block. Furthermore, it would have been obvious that an alternate material comprising a lesser amount of silicon carbide would be chosen for the bearing block material since this component has different mechanical considerations as the piece is intended to be non-rotatable and need only consider the coefficient of friction for the inner surface of a bore-hole. 

Allowable Subject Matter
Claims 1, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, and 10 are drawn to roller assemblies being configured for submersion in molten metal. The roller assemblies include rollers comprising roll portions and at least one (Claim 1) or two (Claim 10) journals protruding from opposite ends of the roll portions. In Claim 1, the at least one journal is substantially cylindrical. In Claim 10, each journal comprises a substantially continuous smooth outer surface along a length of each journal to define a first coupling surface. Both independent claims include bearing blocks, of which include openings in which a roller sleeve is disposed within. Both independent claims include roller sleeves comprising a bore extending through the roller sleeve and configured to receive a corresponding journal therein. The roller sleeves as defined within Claim 1 and Claim 10 are novel in light of the prior art. To elaborate, the roller sleeve within Claim 1 is substantially cylindrical, and positioned about the at least one journal. The inner surface of the bore of the roller sleeve is sized to define a clearance fit with an outer surface of the at least one journal to form a clearance without a mechanical coupling such that the clearance fit between the bore of the roller sleeve and the at least one journal is sized to cause the roller sleeve to rotate simultaneously with the at least one journal and to inhibit slipping between the roller sleeve and the at least one journal when the roller and journal are rotated. The pair of roller sleeves within independent claim 10 comprise a bore extending through the roller sleeve configured to receive a corresponding journal therein. The bore of each roller sleeve comprises a substantially continuous smooth inner surface along a length of each roller sleeve to define a second coupling surface, wherein the first and second coupling surfaces are aligned with each other to provide an interface between the surfaces to cause the roller sleeve and the corresponding journal to rotate together based on a combination of the interface between the first and second coupling surfaces and a weight of the journal within the roller sleeve. 
The closest prior art includes the following:
Blumenau (U.S. 2015/0068454, previously cited)
Blumenau is relied upon for all the reasons given above in the rejection of Claim 21. However, Blumenau does not teach the roller sleeves of Claims 1 or 10, alone or in combination with any other piece of prior art, nor provides a rationale as to why these features would be obvious to one of ordinary skill. 
Newland (U.S. Patent No. 5,571,328)
Newland teaches a hot dip metal strip coating apparatus (abstract). Newland teaches the use of roller sleeves (Figures 3-6, most notably Figure 4; column 5, lines 3548). However, these sleeves neither form a clearance without a mechanical coupling, nor are they coupled or aligned to the journal through any sort of interface of which causes the roller sleeves and the corresponding journals to rotate together based on a combination of the interface between the first and second coupling surfaces and the weight of the journals within the roller sleeves. 
Challaye (U.S. 2010/0064968, cited by applicant within the IDS submitted on 11/24/2020)
Challaye teaches a device for guiding a strip through a liquid contained in a tank (abstract). Challaye teaches a tubular spacer enabled to maintain a gap between two separated roller bearings (paragraph [0045]). The examiner points out this spacer can be considered analogous to a roller sleeve, and furthermore this spacer is not considered to be mechanically coupled to either the journal or bearing. However, Challaye does not teach that this tubular spacer is intended or capable of providing a clearance fit between the bore of the spacer and at least one journal to cause the roller sleeve to rotate simultaneously with the at least one journal and to inhibit slipping between the roller sleeve and the at least one journal when the roller sleeve and the at least one journal are rotated, nor is it coupled or aligned to the journal through any sort of interface of which causes the tubular spacer and the corresponding journals to rotate together based on a combination of the interface between the first and second coupling surfaces and the weight of the journals within the roller sleeves.
Kleimeyer (U.S. Patent No. 5,538,559, previously cited)
Kleimeyer teaches a bearing support system for a rolling assembly submerged within a molten metal coating bath (abstract). Kleimeyer teaches an inner surface of a bore of a roller sleeve being sized to define a clearance fit with an outer surface of at least one journal (i.e., “trunnion 54” ) such that the clearance fit with an outer surface of at least one journal (trunnion) is sized to cause the roller sleeve to rotate simultaneously with at least one journal thus inhibiting slippage during rotation between a roller sleeve and at least one journal (column 4, lines 62-65). Kleimeyer teaches this restricts wear to the sleeve rather than the outer surface of the least one journal (trunnion) (column 4, lines 65-67). However, Kleimeyer teaches that the sleeve is mechanically coupled to the journal (column 4, lines 60-67). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claims 16, and 18, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Regarding the double patenting rejection of Claims 1, 5 , 6, 8, 10, 11, 12, 13, and 15, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 1, 4-18, and 21-22 under 35 U.S.C. § 103 over Blumenau (U.S. 2015/0068454) in view of Kleimeyer (U.S. Patent No. 5,538,559) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735